COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-15-00219-CR


GEORGE YARBOROUGH                                                   APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 158TH DISTRICT COURT OF DENTON COUNTY
                     TRIAL COURT NO. F-99-0678-B

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      In October 1999, Appellant George Yarborough was convicted of burglary

of a habitation and sentenced to twenty-five years’ confinement. In May and

June 2015, Yarborough, acting pro se, filed paperwork containing a motion to

revoke his signature on various legal documents and a notice of appeal. On

July 8, 2015, we notified Yarborough of our concern that we lack jurisdiction over


      1
       See Tex. R. App. P. 47.4.
this appeal because (1) the trial court had not signed an order ruling on his

request to revoke his signatures and (2) a notice of appeal regarding his original

conviction was untimely. See Tex. R. App. P. 26.2(a), 27.1(b). We stated that

the appeal would be dismissed for want of jurisdiction unless Yarborough or any

other party provided this court with a signed copy of a trial court order on his

motion to revoke signatures or otherwise provided documentation that the appeal

from his original conviction is timely.     We have not received a response.

Therefore, we dismiss this appeal for want of jurisdiction. See Tex. R. App. P.

43.2(f).

                                                  PER CURIAM

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 20, 2015




                                        2